52 F.3d 321NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Douglas HAMMOND, Plaintiff-Appellant,v.William SIMMONS, Detective;  Travis Robinson, Officer;Richard G. Miller, Attorney;  Sergeant Grieco,Defendants-Appellees,andJoseph MCQUEEN, Sheriff, Defendant.
No. 95-6149.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 12, 1995.

Douglas Hammond, Appellant Pro Se.  Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice, Raleigh, NC, for Appellant.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint in which he alleged Defendants used excessive force against him.  While the magistrate judge recommended that Defendants' summary judgment motion be denied based on his construction of Appellant's claims as against Defendants in their individual capacities, the district court construed the claims as against Defendants in their official capacities, and granted summary judgment in favor of Defendants.  Without deciding whether the district court was correct in its construction of Appellant's claims, we affirm the district court's grant of summary judgment, but on different grounds than relied upon by the district court.


2
In Norman v. Taylor, 25 F.3d 1259, 1262 (4th Cir.1994) (in banc), we held that if the summary judgment materials fail to contain "facts from which one could reasonably infer that [the Petitioner] was injured, if at all, in more than a de minimis way [by the force exerted by Defendants] any force used [by Defendants] was de minimis and thus could not have violated the Eighth Amendment."   Id. Here, Appellant failed to allege, nor are there facts in the record by which one could reasonably infer, that Appellant sustained more than a de minimis injury, at most, from the force exerted by Defendants.  Accordingly, we find this appeal to be without merit, and we affirm the district court's grant of summary judgment on that basis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.


3
AFFIRMED AS MODIFIED.